DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 12 recites the limitation "the first conductor trace without the plurality of split traces" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claims 3 & 12, nor the claims they depend upon have provided antecedent basis for a first conductor trace without the first plurality of split traces, such that it is not clear what the impedance of such a first conductor trace would be. The specification provides a width (502) for an undivided first conductor trace in Fig. 5, but it is not clear how the width of the divided first conductor trace of Fig. 6 compares to that of Fig. 5. As such, no impedance information is provided regarding the first conductor trace without the first plurality of split traces, as the trace is not positively recited. Therefore, there is insufficient antecedent basis for the undivided conductor, and further a lack of information regarding the impedance of the undivided conductor, rendering the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, & 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US PGPub 20200098816) in view of Park et al. (US PGPUB 20140055702)  with evidence provided by Gu et al. (US Patent 5621366)
As per claim 1:
Matsumoto discloses in Figs. 2A-B:
An apparatus comprising: 
a first conductor trace (signal line 301S) arranged to electrically couple a first complementary signal to a second complementary signal to provide differential signaling (being part of a differential pair 311S).
Matsumoto does not disclose:
the first conductor trace including: a first plurality of split traces to conduct the first complementary signal; and a first plurality of tie bars to connect the first split traces.
Park et al. discloses in Figs. 11-12, & 17:
a first conductor trace including: a first plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a first plurality of tie bars (end sections connecting parallel lines in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the first split traces.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the one of the structures of segment 150 of Park et al. for the portion of the conductor traces of Matsumoto in flexible wiring board 103 to provide the benefit of increasing the flexibility and resistance to damage and resistance changes to the signal lines of Matsumoto as taught by Park et al. (para [0085]).

	As per claim 2:
	Matsumoto discloses in Figs 2A-B:
a second conductor trace (signal line 302S) arranged to electrically couple the second complementary signal to the first complementary signal to provide the differential signaling (being one of differential pair 311S), 
Matsumoto does not disclose:
the second conductor trace including: a second plurality of split traces to conduct the second complementary signal; and a second plurality of tie bars to connect the second split traces.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (end-portions connecting parallel lines in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	As a consequence of the combination of claim 1, the combination discloses:
the second conductor trace including: a second plurality of split traces to conduct the second complementary signal; and a second plurality of tie bars to connect the second split traces.

	As per claims 4, 13, & 18:
	Matsumoto does not disclose:
each of the first tie bars is perpendicular to each of the first plurality of split traces.
	Park et al. discloses in Figs. 11 & 17:
each of the first tie bars is perpendicular to each of the first plurality of split traces (vertical vs horizontal portions of the conductive metal grid 160).
	As a consequence of the combination of claim 1, each of the first tie bars is perpendicular to each of the first plurality of split traces.

	As per claims 5, 14, & 19:
	Matsumoto does not disclose:
each of a first set of the first tie bars is perpendicular to each of the first plurality of split traces, and each of a second set of the first tie bars is angled with respect to each of the first plurality of split traces.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (end-portions connecting parallel lines in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
each of a first set of the first tie bars (end portions in Fig. 12 extend in the vertical direction) is perpendicular to each of the first plurality of split traces (perpendicular to parallel portions of parallel lines 150-1 and 150-4 in Fig. 12), and each of a second set of the first tie bars (parallel lines 150-2 & 150-3) is angled (ends do not run parallel with parallel portions of parallel lines 150-1 and 150-4) with respect to each of the first plurality of split traces.
Alternatively, 
each of a first set of the first tie bars (end section vertical portions in Fig. 17 extend in the vertical direction) is perpendicular to each of the first plurality of split traces (perpendicular to horizontal portions of Fig. 17), and each of a second set of the first tie bars (middle vertical sections of Fig. 17) is angled (broadest reasonable interpretation of “angled” includes perpendicular, as being a non-zero (90º) angle) with respect to each of the first plurality of split traces.

	As per claims 6 & 15:
	Matsumoto does not disclose:
a periodicity of the first tie bars sets a resonance frequency of the first plurality of split traces.
	Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	As a consequence of the combination, the formation of the split conductor traces of the combination of Park et al. would create resonators by forming resonance cavities in the conductors, wherein a periodicity between the tie bars sets a resonance frequency of the resonators, as is well understood in the art.
	Evidence is provided by Gu et al., US Patent 5621366, where the spacing of vias (equivalent to tie-bars) in a transmission line are placed according to the wavelength of the signal (col. 3 lines 3-15).

	As per claim 7:
	Matsumoto does not disclose:
each split between the first plurality of split traces is formed by the first conductor trace being etched.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	Claims 1 & 7 are both apparatus claims, with the method of etching each split between the first plurality of split traces is a product-by-process limitation, and as such does not carry patentable weight, see MPEP §2113.
	As such, as a consequence of the combination of claim 1, each split between the first plurality of split traces is formed.
	Furthermore, at the time of filing, it would have been obvious to one of ordinary skill in the art to form each split between the first plurality of split traces by etching as a known in the art method of forming conductor shapes, providing the benefit of a technique to produce complex conductor shapes as is well-understood in that art.

	As per claims 8 & 20:
Matsumoto discloses in Figs. 2A-B:
the first conductor trace (provided at connector 112) is included at a primary printed circuit board (printed wiring board 110, being a first and therefore primary printed circuit board) of an information handling system (para [0001], in which communication is accomplished by handling information in the form of signals).

	As per claim 9:
	Matsumoto discloses in Figs. 2A-B:
the first conductor trace is included at an integrated circuit package (printed circuit board 110 is used for mounting semiconductor device 111).

	As per claim 10:
	Matsumoto discloses in Matsumoto discloses in Figs. 2A-B:
providing a first conductor trace (signal line 301S) arranged to electrically couple a first complementary signal to a second complementary signal to provide differential signaling (being part of a differential pair 311S).
	Matsumoto does not disclose:
 splitting the first conductor trace into a first plurality of split traces, the first split traces including a first first split trace, a second first split trace, and a third first split trace, the first split traces to conduct the first complementary signal; and connecting the split traces at multiple locations via a first plurality of tie bars.
	Park et al. discloses in Figs. 11-12, & 17:
splitting a conductor trace into a first plurality of split traces (parallel lines 150-1, 150-2, & 150-4 in Fig. 12 or horizontal portions of conductive metal grid 160 in Fig. 17), the first split traces including a first first split trace (150-1 or top horizontal portion), a second first split trace(150-2 or third down horizontal portion), and a third first split trace (150-4 or bottom horizontal portion), the first split traces to conduct a first signal; 
and connecting the split traces at multiple locations via a first plurality of tie bars (end sections connecting parallel lines in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the one of the structures of segment 150 of Park et al. for the portion of the conductor traces of Matsumoto in flexible wiring board 103 to provide the benefit of increasing the flexibility and resistance to damage and resistance changes to the signal lines of Matsumoto as taught by Park et al. (para [0085]).
	
As per claim 11:
Matsumoto discloses in Figs 2A-B:
a second conductor trace (signal line 302S) arranged to electrically couple the second complementary signal to the first complementary signal to provide differential signaling (being one of differential pair 311S),

Matsumoto does not disclose:
splitting the second conductor trace into a second plurality of split traces including a fourth split trace, a fifth split trace, and a sixth split trace, the second plurality of split traces to conduct the second complementary signal; and connecting the second plurality of split traces at multiple locations via a second plurality of tie bars.
	Park et al. discloses in Figs. 11-12, & 17:
splitting a conductor trace into a plurality of split traces (parallel lines 150-1, 150-2, & 150-4 in Fig. 12 or horizontal portions of conductive metal grid 160 in Fig. 17), the split traces including a fourth split trace (150-1 or top horizontal portion), a fifth split trace(150-2 or third down horizontal portion), and a sixth split trace (150-4 or bottom horizontal portion), the first split traces to conduct a second signal; 
and connecting the split traces at multiple locations via a first plurality of tie bars (end sections connecting parallel lines in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17).
	As a consequence of the combination of claim 11, the combination discloses splitting the second conductor trace into a second plurality of split traces including a fourth split trace, a fifth split trace, and a sixth split trace, the second plurality of split traces to conduct the second complementary signal; and connecting the second plurality of split traces at multiple locations via a second plurality of tie bars.

	As per claim 16:
	Matsumoto does not disclose:
the splitting of the first conductor trace into the plurality of split traces includes: etching a plurality of splits within the first conductor.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form each split between the first plurality of split traces by etching as a known in the art method of forming conductor shapes, providing the benefit of a technique to produce complex conductor shapes as is well-understood in that art.

	As per claim 17:
	Matsumoto discloses in Figs 2A-B:
An apparatus comprising: a conductor trace (signal lines 301S) arranged to electrically couple a first complementary signal to a second complementary signal to provide differential signaling (being part of a differential pair 311S).
Matsumoto does not disclose:
a plurality of split traces including a first split trace, a second split trace, and a third split trace, the split traces to conduct the first complementary signal; and a plurality of tie bars to connect the split traces, wherein a periodicity of the tie bars sets a resonance frequency of the plurality of split traces.
Park et al. discloses in Figs. 11-12, & 17:
A conductor trace including: a plurality of split traces (parallel lines 150-1, 150-2, & 150-4 in Fig. 12 or horizontal portions of conductive metal grid 160 in Fig. 17) including a first split trace (150-1 or top horizontal portion), a second split trace (150-2 or third down horizontal portion), and a third split trace (150-4 or bottom horizontal portion), the split traces to conduct a first signal; 
and a plurality of tie bars to connect the split traces (end sections connecting parallel lines in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17), wherein a periodicity of the tie bars sets a resonance frequency of the plurality of split traces (as an inherent feature of forming spaces in conductors).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the one of the structures of segment 150 of Park et al. for the portion of the conductor traces of Matsumoto in flexible wiring board 103 to provide the benefit of increasing the flexibility and resistance to damage and resistance changes to the signal lines of Matsumoto as taught by Park et al. (para [0085]).
Evidence is provided by Gu et al., US Patent 5621366, where the spacing of vias (equivalent to tie-bars) in a transmission line are placed according to the wavelength of the signal (col. 3 lines 3-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843